Exhibit 10.32


ASSIGNMENT OF LICENSE AGREEMENT


THIS ASSIGNMENT OF LICENSE AGREEMENT (this “Assignment”) is made as of August 8,
2019 (the “Effective Date”), by and between Cerecor Inc., a Delaware corporation
(“Assignor”), ES Therapeutics, LLC, a Delaware limited liability company
(“Assignee”), and Armistice Capital Master Fund Ltd., a Cayman Islands exempted
company (“Armistice”). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the License Agreement (as defined
below).


RECITALS


A.
Assignor entered into a License Agreement with Eli Lilly and Company (“Lilly”),
dated as of September 8, 2016 (the “License Agreement”) in respect of the
Transmembrane AMPA Receptor Regulatory Protein (TARP) gamma-8-dependent AMPA
receptor antagonist designated as LY3130481.



B.
Assignee is a wholly owned subsidiary of Armistice, which beneficially owns
approximately 60% of Assignor’s outstanding common stock. Assignor desires to
assign and transfer to Assignee, and Assignee desires to acquire and assume from
Assignor, all of Assignor’s rights, title, interest and obligations in, to and
under the License Agreement as an Affiliate (as such term is used and defined in
the License Agreement) of Assignor in accordance with Section 15.01(a) of the
License Agreement.



C.
Among other rights with respect to Assignor, Armistice has the right to appoint
two members of Assignor’s Board of Directors, and Armistice’s managing member,
Steven J. Boyd (“Boyd”), currently serves on Assignor’s Board of Directors.



D.
As a result of the facts outlined above, Assignee is an Affiliate of Assignor
for purposes of the License Agreement.



AGREEMENT


For good and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties hereto agree as follows:


1.Assignment of the Agreement. Assignor hereby assigns to Assignee all of
Assignor’s right, title and interest in, to and under the License Agreement, and
Assignee hereby assumes all of Assignor’s rights and obligations under the
License Agreement.


1

--------------------------------------------------------------------------------






2.Payments. In consideration for this Assignment, Assignee shall pay to Assignor
a non-refundable, non-creditable, upfront payment of one hundred thousand U.S.
dollars ($100,000). This payment shall be due within thirty (30) days of the
Effective Date of this Agreement. In addition, subject to the terms and
conditions of this Agreement and in further consideration for the Assignment
granted herein, Assignee shall make the following one-time, non-refundable
milestone payments to Assignor: (i) seven million, five hundred thousand U.S.
dollars ($7,500,000) upon cumulative worldwide Net Sales of Licensed Products
reaching seven hundred and fifty million U.S. dollars ($750,000,000); and (ii)
twelve million, five hundred thousand U.S. dollars ($12,500,000) upon cumulative
worldwide Net Sales of Licensed Products reaching one billion, two hundred and
fifty million U.S. dollars ($1,250,000,000). Assignee shall notify Assignor in
writing within ten (10) business days after the achievement of each such
milestone event giving rise to a payment obligation and Assignee shall pay
Assignor the indicated amount no later than forty-five (45) days after such
notification to Assignor.


3.Representations and Warranties of Assignor. (i) Neither Assignor or any of its
affiliates nor, to the knowledge of Assignor, Lilly or any of its affiliates, is
in breach or violation of, or in default under, the License Agreement, (ii) to
the knowledge of Assignor, no event has occurred since the execution and
delivery of the License Agreement which would result in a breach or violation
of, or a default under, the License Agreement (with or without notice or lapse
of time or both), (iii) the License Agreement is valid, binding and enforceable
in accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles and (iv) the License Agreement is in full force and effect
with respect to Assignor and its affiliates and, to the knowledge of Assignor,
with respect to Lilly and its affiliates.

4.Indemnification. Assignee agrees to indemnify and hold harmless Assignor and
its affiliates, directors, officers, agents and employees (each, an “Indemnified
Person”) from and against any and all costs, loans, liabilities, and damages,
and to promptly reimburse each Indemnified Person for all reasonable
out-of-pocket expenses, including any professional or attorneys’ fees, incurred
in investigation, preparing, pursuing or defending any claim, action, proceeding
or investigation, whether or not any Indemnified Person is a party, arising
after the Effective Date to the extent arising out of, or relating to, or
otherwise in connection with Assignee’s performance under the License Agreement
or this Assignment except to the extent that a final, non-appealable judgment of
a court with competent jurisdiction determines that Assignor is at fault or its
Board of Directors other than Boyd breached fiduciary duties to Assignor
stockholders other than Armistice.




2

--------------------------------------------------------------------------------




5.Governing Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to the
conflicts of law provisions thereof. Any legal action, suit or proceeding
arising out of or relating to this agreement will be brought exclusively in any
state or federal court located in New York County in the State of New York, and
each party expressly submits to the exclusive jurisdiction and venue of such
courts with respect thereto.


6.Further Assurances. The parties hereto shall cooperate from and after the
Effective Date, and Assignor shall take any steps or actions reasonably
requested by Assignee to enable the Assignee to assume and exercise its rights
and obligations under the License Agreement. Armistice hereby agrees to
capitalize Assignee to the extent required for Assignee to assume and exercise
such rights and obligations under the License Agreement and hereunder for so
long as Assignee remains a wholly owned subsidiary.

7.Entire Agreement. This Assignment, together with the License Agreement,
constitutes the entire understanding of the parties hereto with respect to the
subject matter hereof, and there are no representations, warranties, terms or
conditions other than those set forth herein. This Assignment may be altered,
amended, supplemented or modified only by a writing signed by all of the parties
hereto.


8.Successor and Assigns. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective successors and assigns.


9.Inapplicable Provisions. If any term, covenant or condition of this Assignment
is held to be invalid, illegal or unenforceable in any respect, this Assignment
shall be construed without such provision.


10.Headings and Captions. The headings and captions of this Assignment are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.


11.Signatures; Counterparts. This Assignment may be executed in counterparts,
each of which will be deemed to be an original, and all of which will constitute
one and the same instrument. Signatures delivered electronically will have the
same force and effect as original signatures


[Signature page follows]


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Assignment as of the
date first set forth above.


 
 
ASSIGNOR:
 
 
 
 
 
CERECOR INC.
 
 
 
 
By:
/s/ Joseph Miller
 
Name:
Joseph Miller
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
ASSIGNEE:
 
 
 
 
 
ES THERAPEUTICS, LLC
 
 
 
 
By:
/s/ Steven Boyd
 
Name:  
Steven Boyd
 
Title:
Managing Member
 
 
 
 
 
 
 
 
ARMISTICE:
 
 
 
 
 
ARMISTICE CAPITAL MASTER FUND LTD.
 
 
 
 
By:
/s/ Steven Boyd
 
Name:  
Steven Boyd
 
Title:
Managing Member







[Signature Page to License Assignment Agreement]